DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 10/27/2021.

Allowable Subject Matter
3.	Claims 1-2, 5-12, 15-19 and 26-50 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Higuchi et al. does not teach or suggest transmitting, to an apparatus, one or more synchronization signals of a carrier, wherein a synchronization signal of the one or more synchronization signals corresponds to a frequency located on a first frequency raster, wherein a carrier frequency of the carrier is deployed on a second frequency raster; and transmitting, to the apparatus, an indication of the carrier frequency that comprises am-at least one integer number, wherein the first frequency raster is a subset of the second frequency raster, and wherein a frequency spacing between two neighboring synchronization signals is a multiple of a sub-carrier spacing of the wireless communication system. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631